DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 7/30/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis. The limitation “the concrete plant manager” is not previously referred to in the claim, or claim 1, from which claim 7 depends.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 4, 7, 8, 9, 13, 14, 15, and 17, is rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (U.S. Patent 8,926,164) in view of Jordan (U.S. Patent 2014/0104066) in further view of Benegas (U.S. Publication 2009/0171595). 
Regarding claim 1, Kamijo discloses a method for detecting buildup of hardened concrete in a mixer drum (col. 7, In 3-22, ...the need to remove the concrete 40 on the basis of the magnitude of the rotation unevenness in the mixer drum 2.), comprising: (a) providing a rotatable concrete mixer drum (2) having an inner wall and at least two blades (blades 2a) mounted on the inner wall within the mixer drum (col. 6, In 37-42), the mixer drum having 0.0-1.0 cubic yard of plastic cementitious material and material unattached to the mixer drum (hereinafter described as "mixer drum having zero or negligible load"), the concrete mixer drum having zero or negligible load (after completely discharging the readily mixed concrete in the drum 2) being rotated at a constant rotational speed by a motor (col. 8, In 9-42, fig. 5, [motor 5 rotates the emptied drum]); (b) measuring the hydraulic pressure as a function of time (col. 7, In 23-27, fig. 4) during rotations of the mixer drum having zero or negligible load at a rotational speed using a sensor for measuring the pressure of the hydraulic fluid at the first side, second side, or sensors on both sides to obtain a pressure/time data curve (col 4, In 64-col. 5, In 8, col. 8, In 43-49, [pressure sensor 5a detects the discharge pressure of the hydraulic pump that drives/rotates the emptied drum]); (c) determining when the sensed pressure data as obtained from step (b) represents eccentric behavior (unevenness) which meets or exceeds a stored eccentricity threshold (col. 4, In 64-col. 5, In 24, col. 7, In 15-22, col. 8, In 43-57, [variations in the sensed pressure to determine the unevenness of the rotating drum, and compare the sensed value to a set value set in advance/pressure variation width]); and, where eccentric behavior meets or exceeds a stored eccentricity threshold the stored ([a set value set in advance/pressure variation width]), (d) providing an alarm or indication (notifying device 35) that the rotation of the concrete drum has eccentric behavior which meets or exceeds the stored threshold value (col. 4, In 64-col. 5, In 24, col. 8, In 43-57, [the driver is notified when the magnitude of the variation in the discharge pressure of the hydraulic pump 5 has reached the set pressure variation width, the sensed variations determined the unevenness of the mixer drum]). 
Regarding claim 1, Kamijo fails is silent to measuring the hydraulic pressure as the function of time during at least two successive complete rotations and the two sensors on each side of the motor of the hydraulic circuit. Kamijo is silent to the language of claims 14 and 15. Kamijo is silent to the language of claim 17. 
Regarding claim 1, Jordan teaches multiple rotations of a drum to filter out effects of a false reading (paragraph 51). Regarding claim 17, Jordan teaches a display showing the hardened concrete buildup in the mixer drum as a function of time (paragraph 23 and 24).
Regarding claim 1, Benegas teaches using multiple sensors across the hydraulic circuit to measure (paragraph 9).
It would have been obvious to one of ordinary skill to modify the truck mixer of Kamijo with the measuring configuration of Jordan in order to better calculate slump increase (paragraph 51). It would have been further obvious to one of ordinary skill in the art to modify the invention of Kamijo in view of Jordan with the pressure sensors of Benegas in order to more accurately monitor and thereby produce a more consistent product (see Benegas paragraph 9). Regarding claims 14 and 15, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the speed of the drum in order to optimize the mixing operation since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Kamijo teaches measuring the amplitude of the sensed hydraulic pressure at the charge side or the discharge side, or both sides (Kamijo pressure sensor 5a measures pressure of the discharged working oil, column 3 lines 24-27).  
Regarding claim 3, Kamijo teaches wherein eccentricity of mixer drum behavior is determined based upon measuring the amplitude of the sensed hydraulic pressure at the charge side, at the discharge side, or sensors at both the charge and discharge sides (column 3 lines 24-27).
Regarding claim 4, Kamijo teaches measuring pressure using a pressure sensor and would inherently have an amplitude by rotation of the drum (column 3 lines 24-27).
Regarding claim 5, Kamijo teaches wherein eccentricity of mixer drum behavior is determined based upon comparing the hydraulic pressure over a complete drum rotation at the charge side to the hydraulic pressure over the same complete drum rotation at the discharge side (column 4 lines 41-48).
Regarding claim 7, Kamijo teaches a visual indication or display indicating to a driver of a vehicle upon which the concrete mixer drum is mounted that hardened concrete buildup is detected (column 1 lines 36-41);
Regarding claim 8, Kamijo teaches wherein the amplitude is calculated as the absolute difference between the maximum and minimum values of the hydraulic pressure over drum rotation at the charge side or the amplitude is calculated as the absolute difference between the maximum and minimum values of the hydraulic pressure over drum rotation at the discharge side (measuring pressure using a pressure sensor and would inherently have an amplitude by measuring the minimum and maximum pressures while the drum is rotating, column 3 lines 24-27).
Regarding claim 9, Kamijo teaches wherein the amount of buildup is determined by comparing the measured amplitude to a previously stored data curve that derived from buildup amount data and amplitude data (column 1 lines 44-59). 
Regarding claim 13, Kamijo teaches wherein the indication is of the amount of hardened concrete buildup (column 1 lines 36-41).

Allowable Subject Matter
Claims 5, 6, 11, 12, and 16, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not teach or fairly suggest the method for detecting buildup of hardened concrete in a mixer drum including the truck with at least two blades, sensors on the first and second side of the motor, wherein the eccentricity of the mixer drum is determined by comparing the hydraulic pressure on both the charge side and the discharge side. 
Regarding claim 6, the prior art does not teach or fairly suggest the method for detecting buildup of hardened concrete in a mixer drum including the truck with at least two blades, sensors on the first and second side of the motor, with the eccentricity measuring step. 
Regarding claim 11, the prior art does not teach or fairly suggest the method for detecting buildup of hardened concrete in a mixer drum including the truck with at least two blades, sensors on the first and second side of the motor, wherein the eccentricity of the mixer drum is determined by comparing the hydraulic pressure on both the charge side and the discharge side to a previously stored data curve. 
Regarding claim 12, the prior art does not teach or fairly suggest the method for detecting buildup of hardened concrete in a mixer drum including the truck with at least two blades, sensors on the first and second side of the motor, with the buildup measuring step. 
Regarding claim 16, the prior art does not teach or fairly suggest the method for detecting buildup of hardened concrete in a mixer drum including the truck with at least two blades, sensors on the first and second side of the motor, with the step of adding retarding admixture chemical into the mixture drum after plastic concrete has been removed from the drum. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774